Citation Nr: 0611740	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  03-24 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to special monthly compensation by reason of 
loss of use of the foot, by reason of regular aid and 
attendance, or by reason of being permanently housebound.

2.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing, or a 
special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1970 to 
July 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2002 and November 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The veteran submitted new medical evidence including a lay 
statement by his spouse and additional VA outpatient 
treatment records received in February 2004.  This evidence 
has not yet been considered by the RO, the agency of original 
jurisdiction.  However, because this evidence was submitted 
within 90 days of the notice letter sent by the Board in 
December 2003, with a waiver of RO consideration added by the 
veteran's representative, the Board accepts it for inclusion 
in the record and consideration by the Board at this time.  
See 38 C.F.R. §§ 20.800, 20.1304 (2005).


FINDINGS OF FACT

1.  The veteran has one service-connected disability, 
traumatic arthritis and disc herniation of the lumbar spine 
with right extremity radiculopathy, currently rated as 60 
percent disabling; the veteran is also receiving a total 
disability rating based on individual unemployability (TDIU) 
rated at 100 percent.  

2.  The veteran has no service-connected disability rated as 
100 percent disabling for purposes of entitlement to special 
monthly compensation by reason of being permanently 
housebound.

3.  The evidence of record does not establish that the 
veteran has loss of use of any foot, is in need of regular 
aid and attendance, or is permanently housebound by reason of 
service-connected disability within the meaning of VA 
regulation.

4.  For purposes of entitlement to specially adapted housing, 
it is not found that the veteran has a permanent and total 
service-connected disability that precludes locomotion 
without the constant aid of braces, crutches, canes, or a 
wheelchair.

5.  For purposes of a special home adaptation grant, there is 
no evidence that the veteran has permanent and total 
disability that is due to blindness in both eyes with 5/200 
visual acuity or less, or includes the anatomical loss or 
loss of use of both hands.


CONCLUSIONS OF LAW

1.  The criteria for awarding special monthly compensation by 
reason of loss of use of the foot, by reason of need for 
regular aid and attendance, or by reason of being permanently 
housebound have not been met.  38 U.S.C.A. §§ 1114(k), (l), 
and (s), 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 
(2005).

2.  Entitlement to specially adapted housing is not 
established.  38 U.S.C.A.  § 2101(a) (West 2002); 38 C.F.R. § 
3.809 (2005).

3.  Entitlement to a special home adaptation grant is not 
established.  38 U.S.C.A.  § 2101(b) (West 2002); 38 C.F.R. § 
3.809a (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Special monthly compensation under 38 U.S.C.A. § 1114(k) and 
38 C.F.R. § 3.350(a) is payable for each anatomical loss or 
loss of use of one hand, one foot, both buttocks, one or more 
creative organs, blindness of one eye having only light 
perception, deafness of both ears, having absence of air and 
bone conduction, complete organic aphonia with constant 
inability to communicate by speech or, in the case of a woman 
veteran, the anatomical loss of one or both breasts 
(including loss by mastectomy).

"Loss of use of a hand or foot" is defined as no effective 
function remaining other than that which would be equally 
well served by an amputation stump at the site of election 
below the elbow or knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc., in the case of the hand, or of balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63.   

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss 
of use of a foot include extremely unfavorable ankylosis of 
the knee, complete ankylosis of two major joints of an 
extremity, shortening of the lower extremity of 3 1/2 inches 
or more, or complete paralysis of the external popliteal 
nerve and consequent footdrop.   

Furthermore, special monthly compensation is payable to a 
person who is permanently bedridden or so helpless as a 
result of service-connected disability that they are in need 
of the regular aid and attendance of another person.  38 
U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2005). 

The following will be accorded consideration in determining 
the need for regular aid and attendance: Inability of a 
claimant to dress or undress him or herself, or to keep him 
or herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of a claimant to feed him or herself through 
loss of coordination of the upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his or her daily environment.  
"Bedridden," i.e., the veteran is actually required to remain 
in bed, will be a proper basis for the determination.  38 
C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the veteran's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirements of personal assistance from 
others. Id.  See generally Turco v. Brown, 9 Vet. App. 222 
(1996) (eligibility for special monthly compensation by 
reason of regular need for aid and attendance requires that 
at least one of the factors set forth in VA regulation is 
met).

If the veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may still 
be payable if the veteran has a single permanent disability 
rated 100 percent disabling, and has either additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more or is permanently housebound by 
reason of service-connected disability or disabilities.  38 
U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(d).  A veteran is 
"permanently housebound" when he is substantially confined to 
his house (ward or clinical areas, if institutionalized) or 
immediate premises due to service-connected permanent 
disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.350(i)(2).

In addition, VA General Counsel Opinion VAOPGCPREC 6-99 (July 
7, 1999) held that entitlement to special monthly 
compensation under Section 1114(s) must not be based on a 
total disability rating based on individual unemployability 
(TDIU) rated at 100 percent.  

The veteran has a single service-connected disability, 
traumatic arthritis and disc herniation of the lumbar spine 
with right extremity radiculopathy, which is rated as 60 
percent disabling.  The evidence of record, including an 
April 2003 VA treatment record, shows that his back 
disability is a chronic, permanent condition with no surgical 
solution at this time.  The veteran is also receiving a TDIU 
rating at 100 percent.  The veteran has been on a morphine 
pump since 1997 for his cervical and low back pain (see 
private medical evidence of "J.G.," MD).

The Board must note that in this case the veteran is clearly 
found to suffer from several very serious nonservice 
connected disorders that may not be used as a basis to grant 
the claims before the Board at this time.  The veteran has 
nonservice-connected cervical pain as a result of cervical 
fusion at C6-C7, a right carotid artery disorder, and chronic 
fatigue syndrome, among other disorders.  These nonservice 
connected disorders may not provide the basis to grant this 
claim, and there existence only provides evidence against 
these claims as it indicates that there are disabilities, 
other than the veteran's service connected disorder, that 
cause him serious problems. 

With regard to loss of use of the foot, the August 2003 VA 
examiner specifically found that the veteran's back condition 
caused functional disability and bilateral radiculopathy, 
worse for the lower right extremity.  Nonetheless, the 
examiner opined that the veteran was "not like an amputee 
with prosthesis.  He has not lost the use of his lower 
extremities."  It is found that such a report only provides 
more evidence against this claim. 

Similarly, VA treatment records from January 2003 to May 2003 
generally show that the veteran is able to ambulate 10 feet 
without an assistive device, but generally requires the use 
of a cane, walker, crutches, and at times a wheelchair.  
There is no evidence of ankylosis or foot drop paralysis of 
the external popliteal nerve.  Consequently, the criteria for 
special monthly compensation based on loss of use of any foot 
are not in order.  38 U.S.C.A. § 1114(k); 38 C.F.R. §§ 
3.350(a)(2)(i), 4.63.   

With regard to permanent housebound status, the veteran does 
not have a single service-connected disability rated as 100 
percent disabling.  This conclusion is drawn irrespective of 
the fact that the veteran is receiving a 100 percent rating 
for TDIU.  See VAOPGCPREC 6-99 (holding that entitlement to 
special monthly compensation under Section 1114(s) cannot be 
based on TDIU).  Absent a single disability rated 100 percent 
disabling, the veteran does not meet the threshold legal 
criteria for entitlement to special monthly compensation 
under 38 U.S.C.A.  § 1114(s); VAOPGCPREC 6-99.  Accordingly, 
his claim in that regard must be denied for lack of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal 
dismissed, 56 F.3d 79 (Fed. Cir. 1995).

Lastly, the veteran generally alleges that he requires 
regular aid and attendance due to his back disability.  In 
this regard, the veteran indicated to the August 2003 VA 
examiner that he spends most of the day confined to his bed, 
and that he requires assistance of his spouse in getting out 
of bed, dressing, and providing a port-a-potty by his bedside 
because he cannot walk to the bathroom approximately 100 feet 
away.  The examiner noted the veteran ambulates with a walker 
for short distances, and at times uses crutches and a 
wheelchair.  Notably, the August 2003 VA examiner did not 
discuss the veteran's nonservice-connected disabilities in 
relation to aid and attendance.      

A May 2001 VA examination, conducted for the purpose of 
determining aid and attendance, documented that the veteran 
required the daily services of a skilled provider due to the 
combination of his service-connected back disability and his 
nonservice-connected cervical pain as a result of cervical 
fusion at C6-C7, right carotid artery disorder, and chronic 
fatigue syndrome.  The examiner did not state that the 
veteran's service-connected back disorder, alone, required 
daily aid and attendance.  In this regard, it is important to 
note that two of the three disorders cited as the basis of 
the finding that the veteran required the daily services of a 
skilled provider are not related to service, providing more 
evidence against this claim. 

In addition, the veteran is able to ambulate, albeit with 
assistance, and is not permanently bedridden.  He is able to, 
and does, leave his bed.  Therefore, the Board cannot 
conclude that the criteria for entitlement to special monthly 
compensation by reason of need for regular aid and attendance 
have been met.  38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350, 
3.352.  

The Board acknowledges that the veteran has a severe service-
connected back disability, for which he receives a 60 percent 
evaluation and TDIU.  However, the evidence as to whether he 
requires regular aid and attendance or suffers from loss of 
use of his foot due to his back disability, as discussed 
above, is not so evenly balanced as to require resolution in 
the veteran's favor.  His claim for housebound status is 
denied simply out of a lack of legal merit.  Therefore, the 
Board finds that the preponderance of the evidence is against 
entitlement to special monthly compensation.  

The veteran also seeks entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing and/or a special home adaptation grant.  

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A 2101(a) may be 
extended if a veteran has the requisite service and service-
connected disability.  38 C.F.R. § 3.809.  The veteran must 
be entitled to compensation for permanent and total 
disability due to: (1) the loss, or loss of use, of both 
lower extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; or, (2) 
blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity; 
or, (3) the loss or loss of use of one lower extremity 
together with residuals of organic disease or injury that so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or, (4) the loss or loss of use of one lower 
extremity together with the loss or loss of use of one upper 
extremity that so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  38 C.F.R.  
§ 3.809(b).

The phrase "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.  38 
C.F.R. § 3.809(d) (emphasis added).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once.  38 C.F.R. § 3.809a.

The veteran essentially contends that his service-connected 
back disability has rendered him so disabled that he is 
unable to walk.  An October 1995 Board decision granted the 
veteran a 60 percent rating for his back condition under 
Diagnostic Code 5293, effective from July 17, 1990.  
Furthermore, as noted above, the veteran is also receiving a 
total rating for TDIU at 100 percent, effective from 
September 1, 1992.  

Initially, the Board notes that there is no evidence or 
allegation of blindness in both eyes or loss or loss of use 
of an upper extremity.  The veteran only alleges loss of use 
of both lower extremities or loss of use of one lower 
extremity together with residuals of an organic disease or 
injury (his back condition) such that he is unable to 
ambulate without a cane, crutches, or at times a wheelchair.  

Although the August 2003 VA examination and VA outpatient 
records from January 2003 to May 2003 show that the veteran 
required the regular use of a cane, and the occasional use of 
a wheelchair, there was no indication that his use of such 
modes of locomotion was constant or clearly the result of the 
one service connected disorder as oppose to the several 
serious nonservice connected disorders.  Specifically, the 
veteran was able to clutch onto furniture to move around the 
house (see April 2003 VA outpatient record), could walk 10 
feet without an assistive device (see March 2003 VA 
outpatient record), and also utilized a wheeled walker to 
ambulate (see January and March 2003 VA outpatient records 
and August 2003 VA examination).  In addition, the August 
2003 VA examiner noted that the veteran does not wear a back 
brace.  Consequently, the probative evidence of record is 
against a finding of loss of use of either foot with or 
without residuals of organic disease or injury for purposes 
of specially adapted housing.  38 C.F.R. § 3.809.   

Beyond this fact, a review of the medical evidence makes 
clear that much of the veteran's serious problems are 
associated with disorders that have no relationship to 
service, providing more evidence against this claim. 

The Board finds that the veteran is not eligible for a 
special home adaptation grant.  That is, there is no evidence 
that the veteran has permanent and total disability that (1) 
is due to blindness in both eyes with 5/200 visual acuity or 
less, or (2) includes the anatomical loss or loss of use of 
both hands.  38 C.F.R. § 3.809a(b). Therefore, the 
preponderance of the evidence is against either claim.    

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letters dated in December 
2001 and June 2003, the RO advised the veteran of the 
evidence needed to substantiate his special monthly 
compensation claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  With regard to the adaptive housing claim, the 
November 2002 rating decision and August 2003 statement of 
the case (SOC) advised the veteran of the necessary 
information under the VCAA.  Moreover, the August 2003 SOC 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  
38 U.S.C.A.  § 5103(a); 38 C.F.R. § 3.159.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio, supra.

The Board observes that the RO issued the December 2001 VCAA 
notice letter prior to the February 2002 adverse 
determination on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  However, neither VCAA letter asked the 
veteran to provide any evidence in his possession that 
pertains to the claim.  Id at 120-21.  Nonetheless, the Board 
is satisfied that the veteran actually knew to submit such 
evidence to the RO, given the private medical information he 
has authorized the VA to obtain on his behalf and the 
evidence he has submitted in the form of written statements.  
Moreover, the VCAA letters, rating decisions, and SOC all 
advised the veteran of what missing evidence was relevant and 
necessary to demonstrate an award for special monthly 
compensation and adaptive housing.  Additionally, the VCAA 
letter dated in September 2002 advised the veteran that the 
VA would obtain "additional information or evidence."  
Therefore, any failure to make the specific request is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice to the veteran.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Thus, this notice must include that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  
Dingess/Hartman, slip op. at 14.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for special monthly compensation and 
adaptive housing, but he was not provided with notice of the 
type of evidence necessary to establish an effective date for 
the issues on appeal.  Despite the inadequate notice provided 
to the veteran on this element, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard, supra (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes above that the preponderance of the evidence 
is against the veteran's claims for special monthly 
compensation and adaptive housing, any questions as to the 
effective date to be assigned are rendered moot.  

Although the veteran's representative in the November 2003 
Statement of Accredited Representative requests a remand for 
another VA examination for the purpose of establishing aid 
and attendance.

The Board finds that a remand is not in order.  As service 
and post-service medical records provide no basis to grant 
this claim, and provide evidence against the claim, 
particularly in light of the evidence indicating several very 
serious nonservice connected disorders that clearly impact on 
the veteran's ability to function, the Board finds no basis 
for another VA examination to be obtained.  The evidence of 
record simply does not establish that the veteran is in need 
of regular aid and attendance as defined by the applicable 
regulation.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA examinations, relevant 
VA outpatient treatment records, and private medical records 
as identified and authorized by the veteran.  There is no 
indication that any remaining evidence remains outstanding.  
Thus, the Board is satisfied that all relevant evidence 
identified by the veteran has been secured, and that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

Special monthly compensation by reason of loss of use of the 
foot, by reason of need for regular aid and attendance, or by 
reason of being permanently housebound is denied.

Entitlement to specially adapted housing or a special home 
adaptation grant is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


